Citation Nr: 1817670	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include on a secondary basis.  

2.  Entitlement to service connection for a left hip disability, to include on a secondary basis. 

3.  Entitlement to a compensable rating for varicocele of the left hemiscrotum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active military duty from May 1971 to September 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before a Decision Review Officer at the RO in February 2016 and before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in November 2017.  Transcripts of the hearings have been associated with the claims file.

In February 2018, the Veteran submitted a motion to advance his case on the Board's docket.  See 38 U.S.C. § 7107(a) (2012) and 38 C.F.R. § 20.900(c) (2017).  However, the Board finds that the Veteran does not meet the requisite 75 year age requirement.  There is also insufficient supporting medical evidence to demonstrate that he has an illness so serious or grave in nature that advancement is warranted.  Neither is there evidence that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness.  Finally, there is no evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  Id.  In the absence of sufficient cause, the motion is denied.  In accordance with this ruling, this appeal will remain in its current docket number order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Service Connection for Low Back and Left Hip

The Veteran maintains that he has low back and left hip disabilities secondary to his service-connected varicocele of the left hemiscrotum.  See April 2012 claim and November 2017 hearing transcript.  Although a VA medical opinion was obtained in 2012, the examination report is inadequate for adjudication purposes.  Specifically, the 2012 VA examiner reviewed the claims file and stated that low back and left hip disabilities were less likely than not proximately due to or the result of service-connected varicocele.  The language "due to", or "etiologically related", or "the result of" does not adequately address whether a nonservice connected disability was aggravated by a service connected disability.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Therefore, remand for another VA medical opinion is necessary.

Increased Rating for Varicocele

The Veteran underwent a VA examination for his service-connected varicocele of the left hemiscrotum in June 2016.  The examiner ordered an ultrasound as part of the examination; however, the Veteran failed to report for the ultrasound.  During the November 2017 hearing, he testified that he missed the ultrasound because he never received notice of this test.  Because the Veteran has shown good cause for his failure to report to ultrasound, the AOJ should schedule the Veteran for another VA examination.

Prior to the examination, the AOJ should obtain updated treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's low back, left hip and service-connected varicocele of the left hemiscrotum.
2.  Forward the Veteran's claims file to an appropriate VA examiner who must review the claims file (to include this remand) and provide an addendum opinion as to:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected varicocele of the left hemiscrotum, including its treatment, caused the Veteran's low back disability or aggravated the low back disability; and

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected varicocele, including its treatment, caused the Veteran's left hip disability or aggravated the left hip disability. 

For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If the examiner determines that the requested opinion may not be provided without a physical examination of the Veteran, then such should be scheduled.  A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After all available records are obtained, afford the Veteran a VA examination to determine the current nature and severity of the service-connected varicocele of the left hemiscrotum.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished, to include an ultrasound. 

All pertinent evidence of record should be made available to and reviewed by the examiner.  All information required for rating purposes should be provided to the examiner. 

The examination must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the disability.  The rationale for all opinions offered must be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




